Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cozier, J.), rendered June 7,1993, convicting him of assault in the second degree, attempted assault in the second degree (two counts), tampering with a witness in the third degree, and criminal possession of a weapon in the fourth degree (three counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, it is well settled that resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witness (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
*404The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Rosenblatt, Ritter and Goldstein, JJ., concur.